DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Claims 1-16, 19-22 are pending.  Claims 17-18 have been cancelled.  Claim 1 has been amended.  Claims 21-22 have been added 

Response to Amendment

Applicant’s amendments to claim 1 has been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 02/09/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.
	Applicant argues that the in the applied prior art of Kim, all objects for selection for the password all relative to most recently used applications according to the user’s history. In other words, there are no objects that are the most recently used applications according to the user’s history, namely, Kim does not display on the lock screen any object that is not relative to the most recently used.  The Examiner respectfully may represent most recently used applications, it does not teach that all of the objects are the most recently used applications.  In fact, Kim teaches that some of the objects may be text, an image of a character or symbol (para. 95) or they could be documents, photos or folders (para. 97).  Thus, Kim does not require that all of the displayed objects relate to the most recently used applications. 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20140365904 A1) and further in view of Gordon et al. (US Pub. 20170318019 A1).

	Regarding claim 1 (currently amended), Kim discloses in an unlocking method, applied to a device, comprising: 
(para. 35-38- displaying a lock screen on which a plurality of objects are displayed; para. 95- The objects or icons may represent most recently used applications according to the user's history); 
acquiring, by the device, in response to an operation of selecting an unlocking icon from the A candidate icons, a selected unlocking icon (para. 102- plurality of objects 700 displayed on the touch screen 190 may be sequentially touched one by one by the input means such as the user's finger and the stylus pen. As the objects are sequentially touched, the order of a predetermined number of objects 705 is determined, and the last touched object 710 may be located in the last position 715 of the order of objects); and 
performing by the device, an unlocking operation of the virtual reality device according to the selected unlocking icon and the M password icons related to the latest operations (para. 109- Specifically, according to an embodiment of the present invention, in the case where the unlocking method that uses the order of a set of objects is set, the controller 110 determines whether two or more objects among the plurality of objects are consecutively touched by the input means, and determines whether the order of the consecutively touched objects corresponds to an unlock command having a preset order of objects. In other words, the controller 110 compares the order of the consecutively touched objects with the order of objects for the preset unlock command, and determines whether the order of the consecutively touched objects coincides with the preset order of objects. If the order of the consecutively touched objects coincides with the preset order of objects, the controller 110 determines that an unlock command is received);
wherein A and M are integers, and A is larger than M. (para. 95-97- some of the objects may be text, an image of a character or symbol (para. 95) or they could be documents, photos or folders (para. 97).  Thus, Kim does not require that all of the displayed objects relate to the most recently used applications; i.e. A is larger than M)
Kim does not specifically teach that the device displaying and selecting objects and performing an unlock function is performed on a virtual reality device.  However, this concept is well known and used in the art as evidenced by Gordon and therefore, one skilled in the art would have found it obvious to utilize it in Kim as a simple alternative to achieve the a desirable effect of allowing in order to allow for unlocking operations to be performed in a headset displaying an augmented reality using the gaze of the eyes (see para. 34, 97).

  Regarding claim 2, Kim discloses in the unlocking method according to claim 1, wherein, the performing by the virtual reality device, the unlocking operation according to the selected unlocking icon and the M password icons related to the latest operations comprises: judging by the virtual reality device, whether the selected unlocking icon comprises at least one of the M password icons related to the latest operations and a predetermined number of fixed icon; and if a judgment result is yes, performing the unlocking operation. (para. 109- Specifically, according to an embodiment of the present invention, in the case where the unlocking method that uses the order of a set of objects is set, the controller 110 determines whether two or more objects among the plurality of objects are consecutively touched by the input means, and determines whether the order of the consecutively touched objects corresponds to an unlock command having a preset order of objects. In other words, the controller 110 compares the order of the consecutively touched objects with the order of objects for the preset unlock command, and determines whether the order of the consecutively touched objects coincides with the preset order of objects. If the order of the consecutively touched objects coincides with the preset order of objects, the controller 110 determines that an unlock command is received)

Regarding claim 3, Kim discloses in the unlocking method according to claim 2, wherein, the judging, by the virtual reality device, whether the selected unlocking icon comprises at least one of the M password icons related to the latest operations and the predetermined number of fixed icon comprises: acquiring, by the virtual reality device,  a password icon related to the last operation from the M password icons related to the latest operations; and judging, by the virtual reality device,  whether the selected unlocking icon comprises the password icon related to the last operation and a predetermined number of fixed icon. (claim 10- the plurality of executable objects represent most recently used applications according to a user's history)

Regarding claim 4, Kim discloses in the unlocking method according to claim 2, wherein, before the performing the unlocking operation, the method further comprises: (para. 113- if the order of the objects 17, 13, 15 and 16, which are included in the trajectory along which the objects 17, 13, 15 and 16 are touched and then dragged by the input means as in FIGS. 9A to 9C, coincides with the order of objects for a preset unlock command, the controller 110 determines that an unlock command is received)

Regarding claim 5, Kim discloses in the unlocking method according to claim 2, wherein, before the displaying, by the virtual reality device, A candidate icons, the method further comprises: displaying, by the virtual reality device, at least one unlocking mode, the at least one unlocking mode comprising a combination unlocking mode of the password icon and the fixed icon; acquiring, by the virtual reality device, in response to the operation of selecting the unlocking mode from the at least one unlocking mode, the selected first unlocking mode; if the first unlocking mode is the combination unlocking mode of the password icon and the fixed icon, generating, by the virtual reality device,  the M password icons related to the latest operations, a predetermined number of fixed icon and other icons; and randomly arranging, by the virtual reality device, the M password icons related to the latest operations, a predetermined number of fixed icon and other icons, to form the A candidate icons. (claim 7- the plurality of executable objects are randomly arranged and displayed on the lock screen)

(para. 109- Specifically, according to an embodiment of the present invention, in the case where the unlocking method that uses the order of a set of objects is set, the controller 110 determines whether two or more objects among the plurality of objects are consecutively touched by the input means, and determines whether the order of the consecutively touched objects corresponds to an unlock command having a preset order of objects. In other words, the controller 110 compares the order of the consecutively touched objects with the order of objects for the preset unlock command, and determines whether the order of the consecutively touched objects coincides with the preset order of objects. If the order of the consecutively touched objects coincides with the preset order of objects, the controller 110 determines that an unlock command is received)

Regarding claim 7, Kim discloses in the unlocking method according to claim 6, wherein, before the displaying, by the virtual reality device, A candidate icons, the method further comprises: displaying, by the virtual reality device, at least one unlocking mode, the at least one unlocking mode comprising a password icon unlocking mode; acquiring, by the virtual reality device, in response to the operation of selecting the (para. 93-  unlocking method items include an unlocking method that uses the order of a set of objects, which is set by the user, and an unlocking method that uses a predetermined pattern which is drawn with two or more objects selected by the user; claim 7- the plurality of executable objects are randomly arranged and displayed on the lock screen)

Regarding claim 8, Kim discloses in the unlocking method according to claim 1, wherein, the acquiring, by the virtual reality device, in response to the operation of selecting the unlocking icon from the A candidate icons, the selected unlocking icon comprises: monitoring, by the virtual reality device, for any one candidate icon in the A candidate icons, retention time of a cursor on the candidate icon; and if the retention time is greater than a preset time threshold, determining, by the virtual reality device, the candidate icon as the selected unlocking icon (para. 114- Although it is assumed in FIGS. 9A to 9C that any one of objects corresponding to an unlock command among the plurality of objects 11 to 17 on the lock screen is touched, and then the objects are sequentially selected while the touch is being kept, the controller 110 may determine that the objects corresponding to the unlock command are sequentially touched and selected one by one by the input means such as the user's finger and the stylus pen; Official notice is taken of a selection using mouse/touch requiring greater than preset time threshold being notoriously well-known and used in the art). 

Regarding claim 9, Kim discloses in the unlocking method according to claim 1, wherein, a method of generating the M password icons related to the latest operations comprises: acquiring, by the virtual reality device, a task list of a system; determining, by the virtual reality device, a corresponding operation order according to execution time of tasks in the task list, to determine M latest operations; and generating, by the virtual reality device, the M password icons related to the latest operations according to the M latest operations; wherein the M password icons related to the latest operations have a one-to-one correspondence with the icons of the M latest operations (para. 95- The objects or icons may represent most recently used applications according to the user's history)

Regarding claim 19, Kim discloses the unlocking method according to claim 1, wherein, the M password icons related to latest operations are consisted of application icons, and applications corresponding to the application icons are installed in a virtual reality device and operations of the applications are listed in a task list of a system of the virtual reality device before each time of a screen-off. (para. 95-96- The objects or icons may represent most recently used applications according to the user's history)

(para. 97- As the user looks at the scene 1000, a gaze tracking camera or other sensor of a head-mounted computing device 1008 may be used to capture the user's gaze to generate gaze tracking data corresponding to gaze of the user while the user identifies the gaze targets 1006. The head-mounted computing device 1008 of this example need not include a display, since this example does not include computer generated graphics to augment the real-world surroundings 1002. However, in other examples the, the head-mounted computing device 1008 may include a display on which to present computer generated graphics to augment the real-world surroundings 1002. In some examples, the login gaze tracking data additionally or alternatively includes information about the real-world objects 1004(A)-1004(D) corresponding to each of the gaze targets 1006(A)-1006(D). For instance, the information about the real-world objects in the real-world surroundings 1002 may include a two- or three-dimensional scan, model, or other identifier of the real-world objects. The information about the real-world objects may be obtained by an environmental camera, scanner, or other sensor of the head-mounted computing device 1006. The)

Regarding claim 22 (New), Gordon discloses in the unlocking method according to claim 1, wherein, the acquiring, by the virtual reality device, in response to the operation of selecting the unlocking icon from the A candidate icons, the selected (para. 29- As used herein, a "gaze target" is a location within a scene, an object or part of an object depicted in a scene, or a geometric feature of the scene itself at which a user looks for a threshold length of time. The computing device may specify the threshold length of time (e.g., 1 second, 3 seconds, etc.) that the user is to look at each gaze target in order to identify the gaze target. The computing device may also specify the number of gaze targets that the user is to identify. The number of gaze targets specified may depend on the level of security required, the complexity of the scene, the accuracy of the gaze tracking camera, or other factors.)

Regarding claims 10-16, 20 they merely recite a computer program that when executed, performs the functional steps of method claims 1-9, 19 and thus, rejected for the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433